Citation Nr: 1326297	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-26 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a date of service connection for hearing loss earlier than April 17, 2009.

2.  Entitlement to an initial rating higher than 40 percent for the service-connected hearing loss disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that in relevant part granted service connection for hearing loss and assigned an initial rating of 40 percent effective from April 17, 2009.  The Veteran appealed both the rating and the effective date of service connection.

The issue of evaluation of hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will advise the Veteran when further action is required on his part. 


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for hearing loss that was received by the RO on April 17, 2009, and service connection was eventually granted effective from that date.

2.  The record shows no open or unresolved formal or informal claims for service connection for a hearing loss disability prior to April 17, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 17, 2009, for grant of service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran in this case was provided a notice letter in May 2009 that advised him of the effective-date element in a service-connection claim, and he had ample opportunity to respond prior to the September 2009 rating decision on appeal.

In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  Further, the Veteran has cited no prejudice in regard to the content or timing of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records, post service treatment records, VA examination reports and lay statements.  The Veteran has not otherwise identified existing records that should be obtained.  As the issue decided below pertains to retrospective review of the claims history, the Veteran's past or present level of impairment is not in contention and medical examination or opinion is not required.
 
The Veteran has been advised of his entitlement to a hearing before the RO's Hearing Officer or before the Board but he has not requested such a hearing.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Legal Principles

The effective date for an award of service connection for claims received within 1 year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  

A specific claim in the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  

An informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran submitted a claim for service connection for hearing loss that was received by the RO on April 17, 2009.  The rating decision on appeal granted service connection effective from that date.

The Veteran submitted a Notice of Disagreement (NOD) in September 2010 asserting he had met in 1990 with a "Mr. Stinson" of the Hawaii Office of Veterans Services, and that Mr. Stinson had told him at that time that no benefits were available for his hearing loss.  The Veteran enclosed private audiograms dating from 1990 to support his contention that he had a hearing loss disability as early as 1990.

In his Substantive Appeal, received in September 2011, the Veteran asserted he had met in 1990 with a Mr. Staton of the Hawaii Office of Veterans Services in 1990 to request assistance with hearing loss.  Mr. Staton told the Veteran at the time that nothing was available; he did not inform the Veteran that he could submit a claim to VA by using VA's toll-free telephone number.  The Veteran asserted he had detrimentally relied on Mr. Staton's error and should not be penalized for Mr. Staton's mistake or by his misrepresentation of himself as being authorized to act on behalf of VA.  The Veteran also asserted that a partnership arrangement is shown to exist between the VA RO and the Hawaii Office of Veterans Services in Maui, and that it was reasonable for the Veteran to rely on Mr. Staton's representation of authority since there was no actual VA representative on Maui.

The Veteran's argument of "detrimental reliance" is an argument in equity.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

The Veteran also asserts that he was not aware in 1990 that compensation was available for hearing loss.  The United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).   Further, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

In sum, there is no indication that the Veteran filed an actual formal or informal claim for service connection for a hearing loss disability prior to April 17, 2009.  Accordingly, the criteria for an earlier effective date are not met and the claim must be denied.

While the Board is sympathetic toward the veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey, 6 Vet. App. 416, 425.


ORDER

An effective date earlier than April 17, 2009, for grant of service connection for a hearing loss disability is denied.


REMAND

The Board finds that additional development is required before the issue of evaluation of the service-connected hearing loss disability can be adjudicated.

The Veteran's most recent VA audiological evaluation was performed in June 2009.  The Board considers this evaluation to be too remote in time to accurately represent the current level of impairment.  Accordingly, remand for a new VA audiological evaluation is appropriate.  See 38 C.F.R. § 3.159(c)(4).

The VA audiologist in June 2009 was focused on the question of entitlement to service connection and provided very little discussion about the functional impairment actually caused by the Veteran's hearing loss.  The United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, on remand, the examining audiologist should provide a full description of the current functional impairment caused the Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.  

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.   See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

The examiner should provide a complete rationale for all opinions provided.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


